Citation Nr: 1737533	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-39 896		DATE
Advanced on the Docket
		

THE ISSUE

Entitlement to service connection for anosmia, loss of smell.


ORDER

Service connection for anosmia, loss of smell, is granted.


FINDING OF FACT

The Veteran's anosmia, loss of smell, is etiologically related to an in-service event or injury.  


CONCLUSION OF LAW

The criteria for direct service connection for anosmia, loss of smell, have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016). 



INTRODUCTION

The Veteran served on active duty from June 1960 to March 1964 in the United States Navy.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a June 2017 Board hearing, and a transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2015). 38 U.S.C.A. § 7107 (a)(2) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Anosmia (loss of smell)

The Veteran contends that he lost his sense of smell as a result of being exposed to lead from dust while chipping paint as part of his maintenance responsibilities while in service. At his June 2017 hearing before the undersigned Veterans Law Judge (VLJ), the Veteran testified that he entered the United States Navy in 1960 and performed maintenance on ships as part of his military occupational specialty (MOS). See June 2017 Hearing Transcript. Part of his responsibilities included scraping off old paint and repainting sections of the ship. The Veteran testified that while chipping and painting, he suffered nosebleeds and would feel burning in his nose and sinus. He reported that, in 1963, he sought treatment for a bloody nose that would not stop bleeding. At the clinic, the medical corpsman stopped the bleeding by stuffing his nose and placing something in his mouth. The Veteran stated that he started losing his sense of smell while in-service and that it was "completely gone" for the past 15 years.

The Veteran's spouse testified that she met him in 1962 and they were married in 1965. She noted that he would get a bloody nose and headache almost every day, which she stated "was like a ritual for him." She noticed that the Veteran would often light the stove in the kitchen and would not notice that "the kitchen would smell like gas." She testified that she noticed that her husband's smell was completely gone for about 15 years. See Id.

The Veteran is competent to report experiencing a loss of smell with nosebleeds while in-service. Layno v. Brown, 6 Vet. App. 465, 469   (1994) (personal knowledge is that which comes to the witness through the use of his senses - that which is heard, felt, seen, smelled, or tasted). The Veteran is highly credible as his reporting of symptoms has remained consistent throughout treatment for his anosmia.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran's current diagnosis of anosmia either began during active service, or is etiologically related to an in-service disease or injury.  

With respect to element (1), a current disability, the Veteran has the presence of anosmia.

In March 2004, the Veteran presented to his primary care provider with a loss of his smelling sensation. The Veteran reported having a cold 2 years prior and experiencing an increased loss of smell since that time. The examiner diagnosed the Veteran with anosmia and referred him for further evaluation by and ears-nose-throat (ENT) specialist.

In August 2014, the Veteran was afforded a VA examination to assess his loss of smell. The examiner diagnosed the Veteran with hyposmia (reduced ability to detect odors) and hypogeusia (decrease in sense of taste). The examiner found that the Veteran had a partial loss of his sense of smell based on the service member olfactory detection test, which revealed an absent Acetic Acid, lemon juice and mint response while being positive for Ammonia inhalant.

With respect to element (2), in-service incurrence or aggravation of a disease or injury, the Veteran reports that he experienced loss of smell with frequent nosebleeds while in-service. His DD-214 indicates that he served as part of the maintenance crew aboard the USS Markab. In the September 2014 SOC, the VA conceded that the Veteran was involved with painting crews as part of his MOS. The Board notes that the Veteran's service treatment records reveal that he sought treatment for a bloody nose in December 1963. While the nosebleed did not require additional follow-up treatment and does not mention a loss of smell, the record indicates that the Veteran presented with complaints of nasal symptoms while in-service. Therefore, element (2), in-service incurrence or aggravation of a loss of smell has been met.

With respect to element (3), a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability, the competent, credible, and probative evidence of record weighs in favor of a finding that the Veteran's current anosmia is etiologically related to service.

In a July 2017 private treatment record, the Veteran was sent to an ENT doctor to assess his anosmia. Dr. ES performed a nasal endoscope and determined that the Veteran suffered from a loss of smell and noted bleeding from the anterior septum. Dr. ES performed a light cauterization to stop current bleeding that was noted. He opined that the Veteran's loss of smell was due to exposure to lead toxins while in service. The ENT referral results were reviewed by the Veteran's primary care physician, Dr. VJ, who concurred, in July 2017, with the opinion as he agreed that the Veteran's loss of smell was secondary to lead poisoning he received in the military from painting ships. 

In the August 2014 VA examination, the examiner, Dr. AF, opined that it was less likely than not that the Veteran's loss of smell was related to service. Her rationale was that "[a]lthough the service member had subjective and objective evidence of partial loss of smell and taste at this examination, there is insufficient medical documentation, examination findings, or ancillary studies showing that this condition was evaluated, treated, or diagnosed in service or existed prior to 2002.

The Board finds that competent, credible, and probative evidence establishes that anosmia is etiologically related to the Veteran's active service. The Board gives great probative weight to the testimony of the Veteran and his spouse about the nature, onset, and severity of his loss of smell and experience of nosebleeds after exposure to lead and paint toxins. The Veteran is competent to report the symptoms he experienced through his senses and he has been a credible and consistent historian when describing his loss of smell. Further, the Board finds the positive etiology opinion by an ENT specialist adequate and highly probative. The examiner provides a positive link between the Veteran's anosmia to exposure to lead and paint toxins which were based upon sufficient facts and reliable principles within the field of otolaryngology. Nieves-Rodriguez v Peake, 22 Vet. App. 295 (2008). Dr. ES reviewed the Veteran's history of anosmia and nosebleeds, performed an endoscope to view the affected sinus area, and based his conclusion upon the results as applied to his expertise in the field of ear, nose, and throat disorders. 

On the contrary, the Board gives limited probative value to the August 2014 VA examination. The examiner's negative etiology opinion was primarily based on insufficient medical documentation of the Veteran's loss of smell. The Board notes that a medical records request from the Denver VA Medical Center, spanning the years from April 1, 1964 to December 31, 1970 produced no records. Additionally, limited the Veteran's service treatment records indicate treatment for a nosebleed in December 1963. 

While the Board finds the August 2014 VA examination adequate, the preponderance of evidence, including the Veteran's lay statements, his spouse's lay statements, and positive etiology opinions by an ENT specialist and the Veteran's primary care physician, weighs in favor of the claim. The Board finds that the Veteran's current anosmia was caused by his military service.  Therefore, direct service connection for his loss of smell is warranted.




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	M. A. Macek, Associate Counsel

Copy mailed to:  Colorado Division of Veterans Affairs



Department of Veterans Affairs


